
	
		II
		112th CONGRESS
		1st Session
		S. 42
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health Service Act to
		  ensure that social work students or social work schools are eligible for
		  support under certain programs that would assist individuals in pursuing health
		  careers or for grants for training projects in geriatrics, and to establish a
		  social work training program.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen Social Work Workforce Act
			 of 2011.
		2.Social work
			 students
			(a)Health
			 professions schoolsSection 736(g)(1)(A) of the
			 Public Health Service Act
			 (42 U.S.C.
			 293(g)(1)(A)) is amended by inserting , including a
			 graduate program in clinical social work or a program in social work,
			 after graduate program in behavioral or mental health.
			(b)ScholarshipsSection
			 737(d)(1)(A) of the Public
			 Health Service Act (42 U.S.C. 293a(d)(1)(A))
			 is amended by inserting (including a graduate program in clinical
			 psychology, a graduate program in clinical social work, or a program in social
			 work) after mental health practice.
			(c)Loan repayments
			 and fellowships regarding faculty positionsSection 738(a) of the
			 Public Health Service Act (42 U.S.C. 293b(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)subparagraph (A),
			 by inserting social work, after nursing,;
			 and
					(B)subparagraph (B),
			 by inserting social work, after nursing,;
			 and
					(2)in paragraph (3),
			 by inserting , including graduate programs in clinical psychology,
			 graduate programs in clinical social work, or programs in social work
			 after offering graduate programs in behavioral and mental
			 health.
				3.Geriatrics
			 training projectsSection
			 753(b) of the Public Health Service
			 Act (42 U.S.C. 294c(b)) is
			 amended—
			(a)in paragraph (1)—
				(1)by inserting schools offering
			 degrees in social work, after teaching
			 hospitals,;
				(2)by inserting
			 (including social workers) after behavioral and mental
			 health professionals; and
				(3)by inserting
			 (including geriatric social work) after geriatric
			 behavioral or mental health;
				(b)in paragraph
			 (2)—
				(1)in subparagraph
			 (C)—
					(A)by inserting
			 (including social workers) after mental health
			 professionals; and
					(B)by inserting
			 (including social work) after geriatric behavioral or
			 mental health; and
					(2)in subparagraph
			 (D), by striking geriatrics or behavioral or mental health and
			 inserting geriatrics, behavioral or mental health, or social
			 work; and
				(c)in paragraph
			 (3)(A)(iii)—
				(1)by inserting
			 (including social workers) after behavioral and mental
			 health professionals; and
				(2)by inserting
			 or departments of social work after departments of
			 behavioral or mental health.
				4.Social work
			 training programSubpart 2 of
			 part E of title VII of the Public Health Service
			 Act (42
			 U.S.C. 295 et seq.) is amended—
			(1)by redesignating
			 section 770 as section 770A;
			(2)by inserting
			 after section 769, the following:
				
					770.Social work
				training program
						(a)TrainingThe
				Secretary may make grants to, or enter into contracts with, any public or
				nonprofit private hospital, any school offering a program in social work, or
				any public or private nonprofit entity that the Secretary has determined is
				capable of carrying out such grant or contract—
							(1)to plan, develop,
				and operate, or participate in, an approved social work training program
				(including an approved residency or internship program) for students, interns,
				residents, or practicing physicians;
							(2)to provide
				financial assistance (in the form of traineeships and fellowships) to students,
				interns, residents, practicing physicians, or other individuals, who—
								(A)are in need of
				such assistance;
								(B)are participants
				in any such program; and
								(C)plan to
				specialize or work in the practice of social work;
								(3)to plan, develop,
				and operate a program for the training of individuals who plan to teach in a
				social work training program; and
							(4)to provide
				financial assistance (in the form of traineeships and fellowships) to
				individuals who are participants in any such traineeship or fellowship program
				and who plan to teach in a social work training program.
							(b)Academic
				administrative units
							(1)In
				generalThe Secretary may award grants to, or enter into
				contracts with, schools offering programs in social work to meet the costs of
				projects to establish, maintain, or improve academic administrative units
				(which may be departments, divisions, or other units) to provide clinical
				instruction in social work.
							(2)Preference in
				making awardsIn awarding grants and contracts under paragraph
				(1), the Secretary shall give preference to any qualified applicant for such an
				award that agrees to expend the award for the purpose of—
								(A)establishing an
				academic administrative unit for a program in social work; or
								(B)substantially
				expanding the programs of such a unit.
								(c)Duration of
				awardThe period during which payments are made to an entity from
				an award of a grant or contract under subsection (a) may not exceed 5 years.
				The provision of such payments shall be subject to annual approval by the
				Secretary and subject to the availability of appropriations for the fiscal year
				involved to make the payments.
						(d)Funding
							(1)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $10,000,000 for each of fiscal years 2012, 2013, and
				2014.
							(2)AllocationOf
				the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
				shall make available not less than 20 percent for awards of grants and
				contracts under subsection (b).
							;
				and
			(3)in section 770A,
			 as redesignated by paragraph (1), by inserting except for section
			 770, after carrying out this subpart,.
			5.Clinical social
			 worker servicesSection 1302
			 of the Public Health Service Act
			 (42 U.S.C.
			 300e–1) is amended—
			(1)in paragraphs (1)
			 and (2), by inserting clinical social worker, after
			 psychologist, each place the term appears;
			(2)in paragraph
			 (4)(A), by striking and psychologists and inserting
			 psychologists, and clinical social workers; and
			(3)in paragraph (5),
			 by inserting clinical social work, after
			 psychology,.
			
